1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   THOMAS JOHN HEILMAN,               No.   2:11-cv-00042 JAM-EFB P
12                 Plaintiff,
13         v.                           ORDER DENYING CDCR’S REQUEST FOR
                                        RECONSIDERATION
14   C. CHERNISS, et al.,
15                 Defendants.
16

17         Before this Court is non-party California Department of

18   Corrections and Rehabilitation’s (“CDCR”) Request for

19   Reconsideration (Mot., ECF No. 276) of Magistrate Judge Brennan’s

20   November 15, 2018 Order (Order, ECF No. 272) granting in part

21   Plaintiff’s Motion to Compel (ECF No. 263).    CDCR challenges the

22   Magistrate Judge’s sanctions awarding attorney’s fees to

23   Plaintiff in connection with the Motion to Compel.

24         A magistrate’s ruling on non-dispositive matters, such as

25   sanctions, must not be disturbed unless “clearly erroneous or

26   contrary to law.”    28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P.

27   72(a); E.D. Local Rule 303(f).

28   ///
                                        1
1           In granting the sanctions against CDCR, Magistrate Judge

2    Brennan found that CDCR’s objections to the discovery based on

3    “state law privilege” and the “contention that the protective

4    order in this case is insufficient” were “without justification.”

5    Order at 3.     This Court agrees.   CDCR’s arguments that its

6    nondisclosure was substantially justified are not persuasive.

7           Upon review, the Court does not find the Magistrate Judge’s

8    ruling sanctioning CDCR to be clearly erroneous or contrary to

9    law.   CDCR’s Request for Reconsideration is, therefore, DENIED.

10          This Court leaves to Magistrate Judge Brennan the

11   determination of the amount of the sanctions to be imposed

12   against CDCR.    Order at 4.

13          IT IS SO ORDERED.

14   Dated: December 14, 2018

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
